Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 21, 2016

The Court of Appeals hereby passes the following order:

A16A1949. CHARLES E. THOMPSON v. ROBERT REICHERT et al.

      Charles Thompson filed a civil suit against multiple defendants. The trial court
granted the defendants’ motion for summary judgment, and Thompson filed an
application for discretionary appeal. See Case Number A15D0166. Because the
application stemmed from the grant of summary judgment, it appeared to be directly
appealable. See OCGA § 9-11-56 (h). Thus, we granted the application pursuant to
OCGA § 5-6-35 (j), and the appeal was transmitted to this Court.
      The record reveals that Thompson is incarcerated. Thus, Thompson properly
filed an application for discretionary appeal. See OCGA § 42-12-8 (an appeal of a
civil action filed by a prisoner shall be by discretionary application). Under these
circumstances, we improperly granted Thompson’s discretionary application under
OCGA § 5-6-35 (j) because, as a prisoner, Thompson has no right of direct appeal in
a civil matter. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Our
review of the trial court’s ruling shows no reversible error. Accordingly, this appeal
is hereby DISMISSED on the basis that the application was improvidently granted.

                                       Court of Appeals of the State of Georgia
                                                                            07/21/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.